Citation Nr: 0210149	
Decision Date: 08/20/02    Archive Date: 08/29/02	

DOCKET NO.  95-08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1974 to June 
1975.  He was separated for unsuitability, with a general 
discharge, under honorable conditions.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The veteran's claims folder was later 
transferred to the Phoenix RO which now has jurisdiction of 
the case.  This appeal was previously remanded by the Board 
for additional development in February 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  An unappealed RO decision in October 1976 denied the 
veteran's claim for service connection for a right knee 
disability.

3.  The evidence received subsequent to the October 1976 RO 
decision demonstrates the onset of a right knee disability, 
including arthritis, in the 1990's, many years after service, 
but the additional evidence indicates the arthritis was due 
to an infection in the early 1990s; such evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The service medical records show no left knee injury or 
disorder, and there is no competent post-service evidence of 
a diagnosis of a left knee disability.
CONCLUSIONS OF LAW

1.  The October 1976 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for 
right knee disability is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).

3.  A left knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became law.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
the VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  While, generally 
speaking, new and material evidence must be submitted before 
the duty to assist contemplated in VCAA must be implemented, 
the Board finds that the RO has, nonetheless, essentially 
complied with the duty to assist in the development of the 
pending appeal.  The veteran was provided a statement of the 
case in January 1995, and supplemental statements of the case 
in October 1995, April 1996, and September 1997, which 
considered all the relevant evidence and applicable law and 
regulations and informed him of the evidence necessary to 
substantiate his claims.  The veteran was also provided a 
personal hearing at the RO, at which time the issues 
regarding service connection were discussed in detail, and he 
has been generally informed as to what evidence VA would 
obtain and what information or evidence he needs to submit
.  
Pursuant to a Board remand, the RO also sent the veteran a 
letter in May 2001 to his last address of record, requesting 
information relating to whether there was any additional 
evidence relevant to his appeal.  That letter was returned as 
undeliverable.  It is the burden of the veteran to keep VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist 
is not always a one-way street, and a claimant has the 
responsibility of providing information that is essential to 
his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, the case must be decided based on the current 
record.

The Board also considered referring this case for a VA 
examination with a request for an opinion as contemplated in 
VCAA but has declined to do so in the absence of any evidence 
of disability of a left knee disability during or after 
service and the number of years that has elapsed since 
service.  The veteran has not submitted evidence sufficient 
to reopen his claim for service connection for the right 
knee.. Ordering VA examinations under these circumstances is 
not warranted under VCAA.  At this juncture, all known 
evidence has been collected for review.  The RO considered 
all of the relevant evidence and applicable law and 
regulations in adjudicating the veteran's claims.  All 
development that was possible under VCAA has been completed.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. §§ 5108; Hodge, Supra, 1359-60.  Second, if VA 
determines that the evidence is new and material, VA must 
then proceed to evaluate the merits of the claim on the basis 
of all of the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, Supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  For 
the evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Finally, service connection may also be granted 
for certain specified diseases (such as arthritis) on a 
presumptive basis if not otherwise established as incurred in 
service, if such diseases are manifest to a compensable 
degree within one year following the veteran's separation 
from service.  38 C.F.R. §§ 3.307, 3.309.

Right Knee Disability:  The veteran's initial claim for 
service connection for right knee disability filed one year 
after service was denied by the RO in a rating decision 
issued in October 1976.  The essential basis for that denial 
was that there was no evidence of right knee injury or 
disability during service, to include on the separation 
examination.

The evidence on file at the time of the 1976 RO decision 
included the service medical records, which showed no right 
knee injury or disability.  The physical examination for 
separation noted that the lower extremities were normal.  An 
August 1976 VA examination contained the veteran's complaint 
of a sore right knee.  Clinical findings at that time 
included evidence of a relaxed cruciate ligament and some 
crepitation on flexion.  The assessment was right knee 
strain.

In its 1976 decision, the RO essentially found that the 
service medical records showed no right knee injury or 
disability and there was no competent evidence of a nexus 
between a post-service right knee strain and any incident of 
service.  The veteran was notified of this denial and his 
appellate rights, he did not appeal, and that decision became 
final.

The veteran next applied to reopen his service connection 
claim for right knee disability 18 years later in July 1994.  
Evidence received included private hospital records from the 
Sutter General Hospital in 1992.  In April 1992, an X-ray 
study of the right knee was normal.  These hospital records 
primarily reflected treatment for nonrelated problems 
including Staphylococcus septicemia secondary to abscessed 
teeth.  However, these records noted that several days after 
admission, the veteran developed septic arthritis involving 
the right knee, which required aspiration and  was positive 
for a Staphylococcus infection.  There was a recurrent 
effusion.  These records also state that the veteran "has not 
had previous knee problems.  He has not complained of other 
joint pain today."  The knee, while swollen, was not 
unstable.  The impression was a septic right knee.  At 
discharge, it was noted that the veteran's right knee 
infection was secondary to multiple abscessed teeth.

In August 1995, the veteran testified at a personal hearing 
at the RO.  He indicated that his employment history since 
service consisted of working in construction.  He said that 
when he fell and fractured his little finger during service 
he also sustained injuries to both knees.  He reported that 
he did not see any civilian doctors for his knees after 
service.  He said his knees only bothered him in the 
wintertime when it was cold.  He reported that he did undergo 
physical examinations for civilian employment after service 
but that he never complained of any knee problems during such 
examinations.  It was reported that the first time he had 
X-rays demonstrating arthritis was one year prior to the 1995 
hearing.

New evidence submitted and received since the October 1976 
decision is new in the sense that it was not previously on 
file and is relevant in that it pertains to the right knee, 
but it is not material sufficient to reopen the veteran's 
claim.  The only competent clinical evidence received was a 
private X-ray study from April 1992, 17 years after service, 
which failed to reveal any right knee abnormality or 
arthritis.  Later that year, the veteran is shown to have had 
a septicemic infection of the right knee attributable to a 
recent infection.  There is no indication, however, in any of 
this evidence that relates any right knee disability to any 
incident, injury or disease of active military service.  The 
evidence indicates that the veteran's acute right knee 
infection in 1992 was of recent onset and unrelated to any 
remote incident of service.

The only other evidence on file since the time of the RO's 
October 1976 denial of service connection for right knee 
disability is the veteran's testimony at a personal hearing.  
While the veteran asserts that he injured his knees during 
service and that they have been symptomatic ever since 
service, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such matters are not material evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The essential basis for denial of service connection for 
right knee disability in October 1976 was an absence of 
evidence demonstrating a right knee injury or disability 
during service.  While right knee strain was noted one year 
after service, there was an absence of evidence relating it 
to service.  Findings of chronic right knee strain have not 
been confirmed in any subsequent clinical evidence.  The 
right knee infection in 1992 was of recent onset, many years 
after service.  An X-ray study in April 1992 demonstrated no 
right knee disability.  No evidence presented or secured 
since the 1976 RO decision denying service connection for a 
right knee disability suggests that the veteran has a chronic 
right knee disability which began during or is causally 
linked to service.  As the additional evidence in question 
only indicates a post-service cause for the veteran's current 
right knee disorder, the additional evidence is not so 
sufficient to warrant a reopening of the veteran's claim.

Left Knee Disability:  The veteran's initial service 
connection claim filed one year after service in June 1976 
did not include a claim for a left knee disability.  The 
original claim was filed in July 1994, 19 years after 
service. 

The service medical records contain no complaint, finding, 
treatment or diagnosis for any left knee injury, trauma or 
disease during service.  The physical examination for 
separation in June 1975 noted that the lower extremities were 
normal.  The first VA examination after service in August 
1976 contains no complaints or findings of left knee 
disability.  There is no competent post-service evidence of a 
left knee disability, including the private medical records 
of the Sutter General Hospital in 1992.  The only evidence of 
left knee injury on file is the veteran's testimony at the RO 
in August 1995 that, at the time he fell and injured his 
finger, he also sustained a left knee injury.  Again, while 
the veteran is certainly competent to provide a description 
of physical injuries received, he is not competent to offer 
an opinion on the diagnosis or causation of his claimed left 
knee condition.  Espiritu, supra.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is for application in the 
instant case.  Accordingly, entitlement to service connection 
for a claimed left knee disability is not warranted.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












ORDER

The application to reopen the claim for service connection 
for a right knee disability is denied.

Entitlement to service connection for a left knee disability 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

